Name: Decision of the EEA Joint Committee No 7/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  land transport;  European construction;  European Union law;  transport policy;  organisation of transport
 Date Published: 1997-07-10

 10.7.1997 EN Official Journal of the European Communities L 182/36 DECISION OF THE EEA JOINT COMMITTEE No 7/97 of 14 March 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Econmic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 22/96 (1); Whereas Commission Directive 96/86/EC of 13 December 1996 adapting to technical progress Council Directive 94/55/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by road (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be adapted in point 17e (Council Directive 94/55/EC) in Annex XIII to the Agreement: , as amended by:  396 L 0086: Commission Directive 96/86/EC of 13 December 1996 (OJ No L 335, 24. 12. 1996, p. 43). Article 2 The texts of Directive 96/86/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 14 March 1997. For the EEA Joint Committee The President C. DAY (1) OJ No L 186, 25. 7. 1996, p. 73. (2) OJ No L 335, 24. 12. 1996, p. 43.